Citation Nr: 0843229	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for major depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for major 
depressive disorder and assigned a 50 percent disability 
evaluation, effective September 27, 2002.  

Of preliminary importance, because the claim for a higher 
rating for the veteran's service-connected major depressive 
disorder involves a request for a higher rating following the 
grant of service connection, the Board has characterized this 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that an initial rating in excess of 50 
percent is warranted for major depressive disorder for the 
period from September 27, 2002.  

In the present case, the veteran's representative, in the 
December 2008 Appellant's Brief, noted that the veteran's 
most recent psychiatric examination was conducted in August 
2003, and requested a new VA examination in light of the 
passage of time and the veteran's contention that his mental 
health disorder was worse than indicated by the assigned 
rating.  The Board notes various VA mental health treatment 
records, dated from May 2003 to December 2005, indicate a 
general worsening of the veteran's mental heath condition.  
Notably, from August 2001 to May 2003, VA mental health 
providers assigned Global Assessment of Functioning (GAF) 
scores ranging between 51 and 60.  However, more recent VA 
treatment records, dated from July 2003 to December 2005, 
reflect the assignment of GAF scores ranging between 45 and 
50.  Hence, the Board finds that the requested examination is 
warranted.  

Significantly, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  In this 
case, the most recent psychiatric examination was conducted 
in August 2003, and is over five years old.  Under 38 C.F.R. 
§ 3.326(a) (2008), a VA examination will be authorized where 
there is a possibility of a valid claim.  

In a September 2005 VA outpatient treatment record, it was 
indicated that the veteran was retired.  Other records 
indicate that he is a retired "tunnel worker".  Because of 
the veteran's age (55), it is unclear whether he has a 
regular or disability retirement.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and his representative to request that he 
furnish the names, addresses, and dates 
of treatment for all medical providers, 
VA and non-VA, from whom he has received 
treatment for his major depressive 
disorder, since September 2002.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should inquire of the veteran 
whether he is in receipt of Social 
Security Administration disability 
benefits (SSD), or has received worker's 
compensation for an occupational injury.  
If the response from the veteran is 
affirmative, the AMC/RO is to obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for SSD benefits as well as the 
medical records relied upon concerning 
that claim, or worker's compensation 
records from the appropriate authority, 
if the veteran is in receipt of worker 
compensation.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his major depressive 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  

If there are psychiatric disorders other 
than major depressive disorder, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be specified.  The examiner 
should assign a GAF score.  

Following a review of the records and an 
examination of the veteran, the examiner 
should indicate which of the following, 
(a), (b), or (c), best described the 
impairment caused by the service 
connected major depression:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name; or

(b) Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships; or 

(c) Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  The AMC/RO should readjudicate the 
claim for an increase.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




